DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In addition, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a flow rate calculation unit, a corresponding relation storage unit, a mixture ration calculation unit, in claim 1;
a flow rate calculation unit, in claim 4; and
a flow rate fluctuation calculation unit, in claims 8, 12, 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the limitation “the detection device uses the output from the temperature detectors which do not constitute the flow rate calculation unit and which are provided on a different flow path from the flow path provided with the plurality of temperature detectors constituting the flow rate calculation unit” is unclear.  How can the temperature detectors, not constituting the flow rate calculation unit, be provided on a different flow path from the flow path provided with the plurality of temperature detectors constituting the flow rate calculation unit?  The limitation appears to contradict itself.  If the detectors are not part of the flow rate calculation unit, how can they then later be defined as constituting the flow rate calculation unit?  Are they not the same detectors?  How can the detectors be on a different flow path than the plurality of detectors?  To further prosecution, the examiner has interpreted the claim as the detectors are separate from the flow rate calculation unit and are on various linear paths within a conduit the fluid passes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 6, 9, 10, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung (2016/0161951) in view of Anzai et al. (JP 2002-136595).

	With respect to claim 1, Hornung et al. teaches a detection device for detecting the characteristics of a mixed fluid (Abstract, F, Fig. 3) containing different types of substances [0011] with different thermal properties [0011] within a prescribed range, the detection device comprising: one or a plurality of heaters (111) for heating the mixed fluid [0051; a plurality of temperature detectors (112, 113 and 118) for detecting the temperature of the mixed fluid heated [0054]; a flow rate calculation unit (101) for calculating the flow rate of the mixed fluid (via 611) using the output from at least a portion of the plurality of temperature detectors (as the outputted temperatures are used by the processor to determine the flow rate [0063-0064]), the flow rate calculation unit (101) comprising the heater (111) and at least a portion of the plurality of temperature detectors (112, 113 and 118, as the heater and temperatures are connected the flow rate calculation unit via interface 107); a correspondence relation storage unit (102) that stores the correspondence relation between the output from the temperature detectors (112, 113 and 118) for a prescribed flow rate [0062] and the mixture ratio [0062] of the substances in the mixed fluid (F); and a mixture ratio calculation unit (s603) for calculating the mixture ratio of the substances in the mixed fluid (F) on the basis of the output from the temperature detectors [0065] and the correspondence relation (i.e. as determined by 101 and Fig 6), wherein the detection device uses the output from the temperature detectors (112, 113, and 118) which do not constitute the flow rate calculation unit (as the flow rate calculation unit 101 is separate from the temperature sensors but connected to the flow rate calculation unit 101 via interface 107, e.g. the detectors are not physical part of the unit but output the data to the unit) and which are provided on a different flow path (as sensors 112 and 113 are positioned on one linear path while sensor 118 is spaced away from sensors 112 and 113 to sense a portion of the fluid unaffected by the heater; Note; the limitation “from the flow path provided with the plurality of temperature detectors constituting the flow rate calculation unit” was unable to be examined in relation to the prior art based on the above 112 2nd rejection), and the mixture ratio calculation unit (s603) calculates the mixture ratio of the substances in the mixed fluid (F) on the basis of the outputs from the temperature detectors (112, 113 and 118) used to calculate the physical properties and the correspondence relation [0064-0065].
	Hornung et al. remains silent regarding the temperature detectors which do not constitute the flow rate calculation unit provided side by side in a direction different from the direction in which the mixed fluid flows to calculate the physical properties of the mixed fluid.
	Anzai et al. teaches a similar device having temperature detectors (11 and 13) which do not constitute a flow rate calculation unit (as they are separate from the calculation unit seen in Fig. 5) provided side by side (i.e. left and right) in a direction different from a direction (X) in which a mixed fluid flows (as seen in Fig. 2) to calculate the physical properties of the mixed fluid [0017].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Hornung et al. to include the left and right temperature detectors are taught in Anzai et al. because Anzai et al. teaches provides an accurate measure of gas flow rate regardless of the type or composition of the gas regardless of the change, thereby improving the accuracy of Hornung et al.

	With respect to claim 2, Hornung et al. as modified teaches the detection device wherein the mixture ratio calculation unit (s603) calculates the mixture ratio of the substances in the mixed fluid (F) on the basis of the output from the temperature detectors (112, 113, 118 and those taught in Anzai) that constitute the flow rate calculation unit (as the output of these detectors are used by the unit, thereby reading on “constitute”) and the correspondence relation (as determined using the LUTs).

	With respect to claim 4, Hornung et al. as modified teaches the detection device further comprising: a flow rate correction unit (109 of Hornung et al.) for correcting the flow rate of the mixed fluid (F) on the basis of the outputs from the temperature detectors (112, 113, 118 and those taught by Anzai) used to calculate the physical properties (of the mixed fluid).

	With respect to claims 5, 9, and 13 Hornung et al. as modified teaches the detection device wherein the different types of substances are (capable of being) oxygen and nitrogen (as Hornung et al. teaches gas substances, Note: the substances do not further define the device itself and therefore reads as an intended use limitation).

	With respect to claims 6, 10, 14 and 17, Hornung et al. as modified teaches further comprising: a breath detection means (as Anzai teaches a breathing circuit, [0005]).

Claims 7, 8, 11, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung (2016/0161951) in view of Anzai et al. (JP 2002-136595), as applied to claims 6, 10, 14 and 17, and further in view of Evans et al. (2016/068725A1).

	With respect to claims 7, 11, 15 and 18 Hornung et al. as modified teaches all that is claimed in the above rejection of claims 6, 10, 14 and 17 but remains silent regarding the breath detection means comprises a pressure detection device for detecting the pressure of the mixed fluid.
	Evans et al. teaches a similar device having a breathing detection means comprises a pressure detection device [0005] for detecting the pressure of a mixed fluid (i.e. a breath of a patient).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Hornung et al. to include the pressure detection device as taught by Evans et al. because Evans et al. teaches such a sensor system can advantageously improve the efficacy of a high flow therapy and reduce a probability of the patient requiring more invasive treatment such as invasive mechanical ventilation [0019].

With respect to claims 8, 12, 16, and 19 Hornung et al. as modified teaches wherein the breath detection means (as modified by Evans et al.) comprises a flow rate fluctuation calculation unit ([0005] of Evans et al. which discloses sensor measurements being used to determine flow rate fluctuations) for calculating the fluctuation in the flow rate of the mixed fluid (F of Hornung et al.) on the basis of the flow rate of the mixed fluid calculated by the flow rate calculation unit (in combination).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiwara et al. (2002/0121137A1) which teaches a flow sensor having thermopiles and heaters for sensing flow rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853